Citation Nr: 1011053	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-14 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Right ear hearing loss was not manifest during active 
service nor within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

3.  Left ear hearing loss was not manifest during active 
service nor within one year of service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by active service nor may service connection be 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by active service nor may service connection be 
presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
June 2007 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was also provided in June 2007.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The available 
record in this case includes service treatment records, 
private medical records, VA treatment and examination 
reports, and the Veteran's statements in support of his 
claims.  Further attempts to obtain additional evidence would 
be futile.  The Court has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Although the 
Veteran and his service representative contend that the 
opinion of the June 2007 VA audiologist was inadequate or 
erroneous, the Board finds no merit to this claim.  It was 
the opinion of the examiner, as a licensed audiologist based 
upon examination and review of the record, that the Veteran's 
hearing was within normal limits at military separation and 
therefore that it was unlikely his current hearing loss is 
due to military service.  It was further noted that "[s]ince 
the damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss."  This 
statement sufficiently addresses the impact of any acoustic 
trauma the Veteran may have experienced during active service 
prior to his May 1969 separation examination.  

As to the contention of the Veteran's service representative 
in a March 2010 statement that the examiner's opinion was 
inadequate because she offered no other cause for defective 
hearing, the Board finds that such additional opinions 
concerning other possible etiologies are not required for an 
adequate service connection determination.  The medical 
opinion obtained in this case is adequate as it is predicated 
on a substantial review of the record and medical findings 
and considers the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et. al. eds., 1988).  Even if a Veteran does not 
have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria 
of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  Id. at 158.  The threshold 
for normal hearing is 0 to 20 decibels.  Id. at 157.

Service connection can be granted for certain diseases, 
including an organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis of hearing loss.  Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association ("ASA").  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization - American National 
Standards Institute ("ISO-ANSI").  The figures noted 
parenthetically in the following table have been converted 
for comparison.  A January 1966 enlistment examination 
revealed audiometer findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran's May 1969 separation examination revealed 
audiometer, puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
---
-5
LEFT
-10
- 5
-5
---
0

On VA audiological evaluation in June 2007, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
25
LEFT
20
10
20
20
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
It was noted the Veteran reported service noise exposure 
during training and related to truck noise.  He reported that 
after service he had worked in a grocery warehouse in 
inventory and receiving.  The audiologist noted the test 
results were valid indicators of true organic hearing.  The 
diagnoses included right ear hearing not disabling for VA 
compensation purposes and normal to severe left ear 
sensorineural hearing loss.  It was the examiner's opinion 
that the Veteran's hearing was within normal limits at 
military separation and that it was unlikely that his current 
hearing loss was due to military service.  An August 2007 VA 
treatment report noted the Veteran stated he first noticed 
hearing loss greater than 30 years earlier.  Otoscopic 
examination revealed the external auditory canals were clear, 
bilaterally, and that the tympanic membranes were intact and 
mobile.

In statements in support of his claim the Veteran asserted 
that he had bilateral hearing loss that had its onset during 
active service.  He stated, in essence, that he had hearing 
loss as a result of exposure to M-14 rifle fire, demolition 
duties, and live fire exercises during service in support of 
a tank unit.  

Based upon the evidence of record, the Board finds that right 
or left ear hearing loss was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during service.  There 
is no competent evidence demonstrating hearing loss manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  There is no probative 
evidence of a present right ear hearing loss for VA 
compensation purposes.  The Board notes that even if 
disabling hearing loss is not demonstrated at separation a 
veteran may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  Hensley, 
supra, at 160.  A left ear hearing loss disability is shown 
at the 4,000 Hertz level by VA examination in July 2007; 
however, the examiner found that since hearing was within 
normal limits at military separation it was unlikely the 
current hearing loss was due to military service.  The 
persuasive evidence in this case demonstrates the Veteran's 
left ear hearing loss was not caused or permanently 
aggravated by service.  

While the Veteran may sincerely believe that he has hearing 
loss as a result of noise exposure during active service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  The Veteran's statements that he experienced noise 
exposure to some degree during active service are competent 
to that extent, but there is no probative evidence of a 
continuity of hearing loss symptomatology after service.  The 
earliest medical evidence of hearing loss in this case was 
provided approximately 37 years active service.  The Federal 
Circuit has held that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Therefore, the Board finds that entitlement to 
service connection for right or left ear hearing loss must be 
denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


